Citation Nr: 0844457	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1962 to 
September 1966, and from July 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision, in 
which the RO, inter alia, denied entitlement to service 
connection for tinnitus.  The veteran filed a notice of 
disagreement (NOD) in November 2004, and the RO issued a 
statement of the case (SOC) later in August 2005.  In October 
2005, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in February 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran claims to have tinnitus, there is no 
medical evidence or opinion even suggesting a medical nexus 
between any current tinnitus and service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2004 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The June 
2004 VCAA letter also requested that the veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The October 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the June 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in 
an April 2006 post-rating letter.  However, the timing of 
this notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the report of an October 2004 VA 
examination.

The Board notes that the RO arranged for the veteran to 
undergo an additional VA examination to ascertain the nature 
of his tinnitus.  In a January 2006 letter, the RO advised 
the veteran that if he failed to report for examination 
without good cause, the appeal would be rated based on the 
evidence of record.  The veteran did not respond. An 
examination was scheduled in January 2006; however, the 
veteran did not report for the examination.

Under these circumstances, and consistent with the 
information provided, the Board will evaluate the disability 
under consideration on the basis of the current record. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service. Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disability was due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

Initially, the Board notes that, while, in presenting the 
claim for service connection, the veteran has complained of 
ringing in his ears.  The Board notes that the veteran is 
competent to testify as to observable symptoms such as 
ringing in his ears, and, tinnitus is the type of is the type 
of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

However, even if the Board accepts the veteran's assertion of 
ringing in his ears as credible evidence of the currently-
claimed tinnitus, the claim for service connection must be 
denied because of absence of any competent, probative 
evidence even suggesting a medical nexus between any current 
tinnitus and service.

The veteran's service records reflect that his Military 
Occupational Specialty (MOS) was Rifleman, an MOS which 
could, conceivably, have resulted in noise exposure.  An 
October 2004 VA examiner also diagnosed the veteran with 
tinnitus.  

However, service treatment records reflect no complaints, 
findings, or diagnosis of tinnitus in either ear during the 
veteran's active service.

In fact, the first and only evidence of possible symptoms of 
tinnitus reflected in the claims file is the veteran's 
complaint of ringing in the ears in the April 2004 claim for 
service connection, which was filed more than thirty years 
after service.  The Board points out that passage of so many 
years between discharge from active service and manifestation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, there is no medical evidence or opinion that 
even suggests a medical nexus between any current tinnitus 
and service, and neither the veteran nor his representative 
have presented, identified, or alluded to the existence of 
any such medical evidence opinion that would, in fact, 
support the claim.

The Board has considered the assertions advanced by the 
veteran and by his representative, on his behalf; however, 
none of these assertions provide a basis for allowance of the 
claim.  As indicated above, this claim turns on the matter of 
medical relationship-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for tinnitus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


